EXHIBIT 10.3
EMPLOYEE MATTERS AGREEMENT
by and between
BENTLEY PHARMACEUTICALS, INC.
and
CPEX PHARMACEUTICALS, INC.
Dated as of June 13, 2008

 



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

      TERM   SECTION IN WHICH DEFINED
Agreement
  Preamble
Bentley
  Preamble
Bentley Welfare Plans
  4.1(a) 
CPEX
  Preamble
CPEX 401(k) Plan
  3.1(a) 
CPEX Ratio
  5.1(a)(ii) 
CPEX Stock Plan
  2.4 
CPEX Welfare Plans
  4.1(a) 
Delaware Courts
  9.11 
Parties
  Preamble
Post-Distribution Bentley Option
  5.1(a)(i) 
Post-Distribution Spanish Employee Option
  5.1(b)(i) 
Post-Distribution Spanish Employee Restricted
    Stock Unit
  5.2(b)(i) 
Pre-Distribution Bentley Option Price
  5.1(a)(ii) 
Separation Agreement
  Recitals
Service Crediting Date
  2.3(b)(i) 
Spanish Employee Option
  5.1(a) 
Spanish Employee Restricted Stock Unit
  5.2(a) 

EMPLOYEE MATTERS AGREEMENT
     EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of June 13, 2008,
by and between Bentley Pharmaceuticals, Inc., a Delaware corporation
(“Bentley”), and CPEX Pharmaceuticals, Inc., a Delaware corporation (“CPEX”).
Each of Bentley and CPEX is herein referred to as a “Party” and collectively, as
the “Parties”.
RECITALS:
     WHEREAS, Bentley, acting through its direct and indirect Subsidiaries,
currently conducts a number of businesses, including (i) the Bentley Business
and (ii) the CPEX Business;
     WHEREAS, the Board of Directors of Bentley has determined that it is
appropriate, desirable and in the best interests of Bentley and its stockholders
to separate Bentley into two independent companies (the “Separation”), one for
each of: (i) the Bentley Business, which shall continue to be owned and
conducted, directly or indirectly, by Bentley, and (ii) the CPEX Business, which
shall be owned and conducted, directly or indirectly, by CPEX;
     WHEREAS, to effect the Separation the Parties entered into that certain
Separation and Distribution Agreement dated as of even date hereof (as amended
or otherwise modified from time to time, the “Separation Agreement”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to the Separation Agreement, Bentley and CPEX have agreed
to enter into this Agreement for the purpose of allocating Assets, Liabilities
and responsibilities with respect to certain employee compensation and benefit
plans and programs between them.
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises and covenants hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
          Section 1.1 Definitions. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Separation Agreement and
the following terms shall have the following meanings:
     “Benefit Plan” shall mean, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, change in
control/severance, consulting, non-competition or deferred compensation
agreement, or an executive compensation, incentive bonus or other bonus,
employee pension, profit-sharing, savings, retirement, supplemental retirement,
stock option, stock purchase, stock appreciation rights, restricted stock, other
equity-based compensation, severance pay, salary continuation, life, health,
hospitalization, sick leave, vacation pay, disability or accident insurance
plan, corporate-owned or key-man life insurance or other employee benefit plan,
program, arrangement, agreement or commitment, including any “employee benefit
plan” (as defined in Section 3(3) of ERISA), sponsored or maintained by such
entity (or to which such entity contributes or is required to contribute).
     “Bentley Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the Bentley Group or any ERISA Affiliate thereof
immediately following the Distribution Date.
     “Bentley Employee” shall mean an active employee or an employee on vacation
or on approved leave of absence (including maternity, paternity, family, sick
leave, salary continuation, qualified military service under the Uniformed
Services Employment and Reemployment Rights Act of 1994, and leave under the
Family Medical Leave Act and other approved leaves) who, on the Distribution
Date, is employed by or will be employed by Bentley or any member of the Bentley
Group.
     “Bentley 401(k) Plan” shall mean the Bentley 401(k) Plan.
     “Bentley Liabilities” shall mean all liabilities of Bentley other than the
CPEX Liabilities.
     “Bentley Option” shall mean an option to purchase shares of Bentley Common
Stock granted pursuant to one of the Bentley Stock Plans.

2



--------------------------------------------------------------------------------



 



     “Bentley Participant” shall mean any individual who, immediately following
the Distribution Date, is a Bentley Employee, a Former Bentley Employee or a
beneficiary, dependent or alternate payee of any of the foregoing.
     “Bentley Restricted Stock Unit” shall mean a unit granted by Bentley or one
of its Affiliates pursuant to one of the Bentley Stock Plans representing a
general unsecured promise by Bentley or one of its Affiliates to deliver a share
of Bentley Common Stock or dividend equivalents, if applicable (or the cash
equivalent of either), upon the satisfaction of a vesting requirement (other
than performance based vesting requirements).
     “Bentley Service Plans” shall mean, collectively, the Bentley 401(k) Plan
and the severance and health and welfare benefit plans maintained by a member of
the Bentley Group to the extent eligibility for or level of benefits thereunder
is dependent upon length of service, including the Bentley vacation, health and
welfare, sick leave, salary continuation and retiree medical, dental and life
programs, if any.
     “Bentley Stock Plan” shall mean, collectively, the Bentley Pharmaceuticals,
Inc. 1991 Stock Option Plan, Bentley Pharmaceuticals, Inc. 2001 Employee Stock
Option Plan, Bentley Pharmaceuticals, Inc. 2001 Directors’ Stock Option Plan,
and Bentley Pharmaceuticals, Inc. 2005 Equity and Incentive Plan.
     “COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and Sections 601 through
608 of ERISA, together with all regulations and proposed regulations promulgated
thereunder.
     “CPEX Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the CPEX Group or any ERISA Affiliate thereof
immediately following the Distribution Date, including the CPEX 401(k) Plan and
the CPEX Welfare Plans.
     “CPEX Employee” shall mean a person listed on Exhibit A to the Separation
Agreement.
     “CPEX Option” shall mean an option to purchase shares of CPEX Common Stock
as of the Distribution Date, which shall be issued pursuant to the CPEX Stock
Plan as part of the adjustment to Bentley Options in connection with the
Distribution.
     “CPEX Participant” shall mean any individual who, immediately following the
Distribution Date, is a CPEX Employee, a Former CPEX Employee or a beneficiary,
dependent or alternate payee of any of the foregoing.
     “CPEX Restricted Stock Unit” shall mean a unit issued by CPEX or one of its
Affiliates representing a general unsecured promise by CPEX or one of its
Affiliates to deliver a share of CPEX Common Stock or dividend equivalents, if
applicable (or the cash equivalent of either), upon the satisfaction of a
service based vesting requirement, which unit is issued pursuant to the CPEX
Stock Plan as part of the adjustment to Bentley Restricted Stock Units in
connection with the Distribution.

3



--------------------------------------------------------------------------------



 



     “CPEX Service Plans” shall mean, collectively, the CPEX 401(k) Plan and the
severance and health and welfare plans maintained by a member of the CPEX Group
to the extent eligibility for or level of benefits thereunder is dependent upon
length of service, including the CPEX vacation, health and welfare, sick leave,
salary continuation and retiree medical, dental and life programs, if any.
     “CPEX Stock Plan” shall mean the CPEX 2008 Equity and Incentive Plan.
     “ERISA Affiliate” shall mean with respect to any Person, each business or
entity which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with such Person within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with such Person under Section 414(o) of the Code, or under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Former Bentley Employee” shall mean, as of the Distribution Date, any
individual who, before the Distribution Date, terminated employment with Bentley
or its predecessors or any member of the Bentley Group and is not listed on
Exhibit A to the Separation Agreement, other than any Former CPEX Employee.
     “Former CPEX Employee” shall mean, as of the Distribution Date, any
individual who, before the Distribution Date, terminated employment with Bentley
or its predecessors or any member of the Bentley Group and whose principal
services to the Bentley Group related to the CPEX Business.
     “HIPAA” shall mean the Health Insurance Portability and Accountability Act
of 1996, as amended.
     “Initial CPEX Stock Price” shall mean, unless otherwise determined by the
Compensation Committee of the Bentley Board of Directors in its sole discretion
in order to effect an equitable adjustment of a Bentley Option in connection
with the Distribution, the closing per share trading price of CPEX Common Stock
on a when issued basis on the Distribution Date or, if none, the opening per
share trading price of CPEX Common Stock on the first date following the
Distribution Date on which there is trading.
     “Participating Company” shall mean Bentley or any Person (other than an
individual) participating in a Bentley Benefit Plan.
     “Pre-Distribution Bentley Stock Price” shall mean the closing per share
trading price of Bentley Common Stock on the day immediately preceding the
Distribution Date.
     “Post-Distribution Bentley Stock Price” shall mean, unless otherwise
determined by the Compensation Committee of the Bentley Board of Directors in
its sole discretion in order to effect an equitable adjustment of a Bentley
Option in connection with the Distribution, the closing per share trading price
of Bentley Common Stock on an ex-distribution basis on the Distribution Date or,
if none, the closing per share trading price of Bentley Common Stock on the
Distribution Date

4



--------------------------------------------------------------------------------



 



(or, if there is no trading on the Distribution Date, on the first following
date on which there is trading).
     “Spanish Employee” shall mean an active employee or an employee on vacation
or on approved leave of absence (including maternity, paternity, family, sick
leave, salary continuation, qualified military service under the Uniformed
Services Employment and Reemployment Rights Act of 1994, and leave under the
Family Medical Leave Act and other approved leaves) who, on the Distribution
Date, is employed by or will be employed by Laboratorios Belmac, S.A.,
Laboratorios Rimafor, S.L., Laboratorios Davur, S.L. or Bentley A.P.I., S.L. or
any former employee who immediately prior to his or her termination of
employment was employed by such entities.
          Section 1.2 References; Interpretation. References in this Agreement
to any gender include references to all genders, and references to the singular
include references to the plural and vice versa. Unless the context otherwise
requires, the words “include”, “includes” and “including” when used in this
Agreement shall be deemed to be followed by the phrase “without limitation”.
Unless the context otherwise requires, references in this Agreement to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement. Unless the context
otherwise requires, the words “hereof”, “hereby” and “herein” and words of
similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement.
ARTICLE II
GENERAL PRINCIPLES
          Section 2.1 Assumption and Retention of Liabilities; Related Assets.
               (a) As of the Distribution Date, except as otherwise expressly
provided in this Agreement, Bentley shall, or shall cause one or more members of
the Bentley Group to, assume or retain, as applicable, and pay, perform, fulfill
and discharge, in due course in full (i) all Liabilities under all Bentley
Benefit Plans, (ii) all Liabilities (excluding Liabilities incurred under a
Benefit Plan except as otherwise provided in this Agreement) with respect to the
employment, service, termination of employment or termination of service of all
Bentley Employees, Former Bentley Employees and their dependents and
beneficiaries (and any alternate payees in respect thereof) and other service
providers (including any individual who is, or was, an independent contractor,
temporary employee, temporary service worker, consultant, freelancer, agency
employee, leased employee, on-call worker, incidental worker, or non-payroll
worker or in any other employment, non-employment, or retainer arrangement, or
relationship with any member of the Bentley Group), in each case to the extent
arising in connection with or as a result of employment with or the performance
of services for any member of the Bentley Group, and (iii) any other Liabilities
or obligations expressly assigned to Bentley or any of its Affiliates (other
than any member of the CPEX Group) under this Agreement. For purposes of
clarification, the Liabilities assumed or retained by the Bentley Group as
provided for in this Section 2.1(a) or elsewhere in this Agreement are intended
to be Bentley Liabilities.

5



--------------------------------------------------------------------------------



 



               (b) As of the Distribution Date, except as otherwise expressly
provided in this Agreement, CPEX shall, or shall cause one or more members of
the CPEX Group to, assume or retain, as applicable, and pay, perform, fulfill
and discharge, in due course in full (i) all Liabilities under all CPEX Benefit
Plans, (ii) all Liabilities (excluding Liabilities incurred under a Benefit Plan
except as otherwise provided in this Agreement) with respect to the employment,
service, termination of employment or termination of service of all CPEX
Employees, Former CPEX Employees and their dependents and beneficiaries (and any
alternate payees in respect thereof) and other service providers (including any
individual who is, or was, an independent contractor, temporary employee,
temporary service worker, consultant, freelancer, agency employee, leased
employee, on-call worker, incidental worker, or non-payroll worker or in any
other employment, non-employment, or retainer arrangement, or relationship with
any member of the Bentley Group or CPEX Group), in each case to the extent
arising in connection with or as a result of employment with or the performance
of services for any member of the CPEX Group, or in the case of Former CPEX
Employees, the Bentley Group and (iii) any other Liabilities or obligations
expressly assigned to CPEX or any of its Affiliates (other than any member of
the Bentley Group) under this Agreement. For purposes of clarification, the
Liabilities assumed or retained by the CPEX Group as provided for in this
Section 2.1(b) or elsewhere in this Agreement are intended to be CPEX
Liabilities as such term is defined in the Separation Agreement.
               (c) From time to time after the Distribution Date, the Parties
shall promptly reimburse one another, upon reasonable request of the Party
requesting reimbursement and the presentation by such Party of such
substantiating documentation as the other Party shall reasonably request, for
the cost of any obligations or Liabilities satisfied or assumed by the Party
requesting reimbursement or its Affiliates that are, or that have been made
pursuant to this Agreement, the responsibility of the other Party or any of its
Affiliates. Any such request for reimbursement must be made not later than the
first anniversary of the Distribution Date.
               (d) Bentley shall retain responsibility for all employee-related
regulatory filings for reporting periods ending at or prior to the Distribution
Date except for Equal Employment Opportunity Commission EEO-1 reports and
affirmative action program (AAP) reports and responses to Office of Federal
Contract Compliance Programs (OFCCP) submissions, for which Bentley will provide
data and information (to the extent permitted by applicable Laws and consistent
with Section 8.1) to CPEX, who will be responsible for making such filings in
respect of CPEX Employees.
          Section 2.2 Participation in Bentley Benefit Plans. Except as
otherwise expressly provided for in this Agreement or as otherwise expressly
agreed to in writing between or among the affected Parties, (i) effective as of
the Distribution Date, CPEX and each member of the CPEX Group shall cease to be
a Participating Company in any Bentley Benefit Plan, and (ii) each CPEX
Participant and any other service providers (including any individual who is, or
was, an independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or nonpayroll worker of any member of the CPEX Group or in
any other employment, non-employment, or retainer arrangement, or relationship
with any member of the CPEX Group), effective as of the Distribution Date, shall
cease to participate in, be covered by, accrue benefits under, be eligible to
contribute to or have any rights under any Bentley Benefit Plan (except to the
extent of obligations

6



--------------------------------------------------------------------------------



 



that accrued before the Distribution Date, including benefits that are not
otherwise addressed herein), and CPEX and Bentley shall take all necessary
action to effectuate each such cessation.
          Section 2.3 Service Recognition. CPEX shall give each CPEX Participant
full credit for purposes of eligibility, vesting, determination of level of
benefits, and, to the extent applicable, benefit accruals under any CPEX Benefit
Plan, respectively, for such CPEX Participant’s service with any member of the
Bentley Group prior to the Distribution Date to the same extent such service was
recognized by the applicable Bentley Benefit Plans immediately prior to the
Distribution Date; provided, that, such service shall not be recognized to the
extent that such recognition would result in the duplication of benefits.
          Section 2.4 Approval by Bentley As Sole Stockholder. Effective as of
the Distribution Date, CPEX shall have adopted the CPEX Pharmaceuticals, Inc.
2008 Equity and Incentive Plan (the “CPEX Stock Plan”), which shall permit the
issuance of long-term incentive awards that have material terms and conditions
substantially similar to those long-term incentive awards issued under the
relevant Bentley Stock Plans in respect of which CPEX long-term incentive awards
will be issued in connection with the Distribution. The CPEX Stock Plan shall be
approved prior to the Distribution Date by Bentley as the sole stockholder of
CPEX.
ARTICLE III
QUALIFIED DEFINED CONTRIBUTION PLAN
          Section 3.1 CPEX 401(k) Plan.
               (a) Establishment of the CPEX 401(k) Plan. Effective as of the
Distribution Date, CPEX shall, or shall have caused one of its Affiliates to,
establish a defined contribution plan and trust for the benefit of CPEX
Participants (the “CPEX 401(k) Plan”). CPEX shall be responsible for taking all
necessary, reasonable and appropriate action to establish, maintain and
administer the CPEX 401(k) Plan so that it is qualified under Section 401(a) of
the Code and that the related trust thereunder is exempt from Federal income tax
under Section 501(a) of the Code. CPEX (acting directly or through its
Affiliates) shall be responsible for any and all Liabilities and other
obligations with respect to the CPEX 401(k) Plan.
               (b) Transfer of Savings Plan Assets. Not later than ninety
(90) days following the Distribution Date (or such later time as mutually agreed
by Bentley and CPEX), Bentley shall cause the accounts (including any
outstanding loan balances) in the Bentley 401(k) Plan attributable to CPEX
Participants and all of the Assets in the Bentley 401(k) Plan related thereto,
to be transferred to the CPEX 401(k) Plan and CPEX shall cause the CPEX 401(k)
Plan to accept such transfer of accounts and underlying Assets and, effective as
of the date of such transfer, to assume and to fully perform, pay and discharge,
all obligations of the Bentley 401(k) Plan relating to the accounts of CPEX
Participants (to the extent the Assets related to those accounts are actually
transferred from the Bentley 401(k) Plan to the CPEX 401(k) Plan). Any transfer
of Assets pursuant to this Section 3.1(b) shall be conducted in accordance with
Section 414(l) of the Code, Treasury Regulation Section 1.414(1)-1, and
Section 208 of ERISA.

7



--------------------------------------------------------------------------------



 



               (c) Continuation of Elections. As of the Distribution Date, CPEX
(acting directly or through its Affiliates) shall cause the CPEX 401(k) Plan to
recognize and maintain all Bentley 401(k) Plan and CPEX 401(k) Plan elections,
including, but not limited to, deferral, investment, and payment form elections,
dividend elections, beneficiary designations, and the rights of alternate payees
under qualified domestic relations orders with respect to CPEX Participants, to
the extent such election or designation is available under the CPEX 401(k) Plan.
               (d) Form 5310-A. No later than thirty (30) days prior to the date
of any transfer of Assets and Liabilities pursuant to Section 3.1(b), Bentley
and CPEX (each acting directly or through their respective Affiliates) shall, to
the extent necessary, file Internal Revenue Service Form 5310-A regarding the
transfer of Assets and Liabilities from the Bentley 401(k) Plan to the CPEX
401(k) Plan as described in this Section 3.1.
               (e) Contributions as of the Distribution Date. All contributions
payable to the Bentley 401(k) Plan with respect to employee deferrals and
contributions, matching contributions and other contributions for CPEX
Participants through the Distribution Date, determined in accordance with the
terms and provisions of the Bentley 401(k) Plan, ERISA and the Code, shall be
paid by Bentley to the Bentley 401(k) Plan prior to the date of the Asset
transfer described in subsection (b), above.
ARTICLE IV
HEALTH AND WELFARE PLANS
          Section 4.1 Health And Welfare Plans Maintained By Bentley Prior To
The Distribution Date.
               (a) Establishment of Welfare Plans. Bentley or one or more of its
Affiliates maintain health and welfare plans (the “Bentley Welfare Plans”) for
the benefit of eligible Bentley Participants and CPEX Participants. Effective as
of the Distribution Date, CPEX shall, or shall cause a CPEX Affiliate to, adopt,
for the benefit of eligible CPEX Participants, health and welfare plans
(collectively, the “CPEX Welfare Plans”).
               (b) Terms of Participation in CPEX Welfare Plans. CPEX (acting
directly or through its Affiliates) shall use reasonable best efforts to cause
all CPEX Welfare Plans, respectively, to (i) waive all limitations as to
preexisting conditions, exclusions, and service conditions with respect to
participation and coverage requirements applicable to CPEX Participants,
respectively, other than limitations that were in effect with respect to CPEX
Participants as of the Distribution Date under the Bentley Welfare Plans, and
(ii) waive any waiting period limitation or evidence of insurability requirement
that would otherwise be applicable to a CPEX Participant, respectively,
following the Distribution Date to the extent such CPEX Participant had
satisfied any similar limitation under the analogous Bentley Welfare Plan.
               (c) Employees on Leave. Notwithstanding any other provision of
this Agreement to the contrary, CPEX shall assume Liability for payment of any
salary continuation, short term disability or health and welfare coverage with
respect to CPEX Employees and Bentley

8



--------------------------------------------------------------------------------



 



shall have no further responsibility for such disabled employees or employees on
approved leave after the Distribution Date.
               (d) COBRA and HIPAA. Effective as of the Distribution Date,
Bentley shall retain responsibility for compliance with the health care
continuation coverage requirements of COBRA with respect to CPEX Participants
who, as of the day prior to the Distribution Date, were covered under a Bentley
Welfare Plan pursuant to COBRA. Bentley (acting directly or through its
Affiliates) shall be responsible for administering compliance with any
certificate of creditable coverage requirements of HIPAA or Medicare applicable
to the Bentley Welfare Plans with respect to CPEX Participants. The Parties
hereto agree that neither the Distribution nor any transfers of employment that
occur as of the Distribution Date shall constitute a COBRA qualifying event for
purposes of COBRA; provided, that, in all events, CPEX (acting directly or
through its Affiliates) shall assume, or shall have caused the CPEX Welfare
Plans to assume, responsibility for compliance with the health care continuation
coverage requirements of COBRA with respect to those individuals whose
employment is transferred directly from the Bentley Group to the CPEX Group, as
of the Distribution Date, to the extent such individual was, as of the day prior
to such transfer of employment, covered under a Bentley Welfare Plan.
               (e) Liabilities.
               (i) Insured Benefits. With respect to employee welfare and fringe
benefits that are provided through the purchase of insurance (including, without
limitation, health, disability and workers’ compensation benefits), Bentley
shall timely pay all premiums in respect of coverage of CPEX Participants in
respect of the period before the Distribution Date and shall retain all claims
incurred by the CPEX Participants prior to the Distribution Date, and CPEX shall
cause Bentley not to have any liability in respect of any and all claims of CPEX
Participants that are incurred under the CPEX Welfare Plans.
               (ii) Incurred Claim Definition. For purposes of this
Section 4.1(e), a claim or Liability is deemed to be incurred (A) with respect
to medical, dental, vision and/or prescription drug benefits, upon the rendering
of health services giving rise to such claim or Liability; (B) with respect to
life insurance, accidental death and dismemberment and business travel accident
insurance, upon the occurrence of the event giving rise to such claim or
Liability; and (C) with respect to disability benefits, upon the date of an
individual’s disability, as determined by the disability benefit insurance
carrier or claim administrator, giving rise to such claim or Liability.
               (iii) Claim Experience. Notwithstanding the foregoing, the
Parties (acting directly or through their Affiliates) shall take any action
necessary to ensure that any claims experience under the Bentley Welfare Plans
attributable to CPEX Participants shall be available to the CPEX Welfare Plans.
          Section 4.2 Time-Off Benefits. CPEX shall credit each CPEX Participant
with the amount of accrued but unused vacation time, sick time and other
time-off benefits as such CPEX Participant had with the Bentley Group as of the
Distribution Date. Notwithstanding the

9



--------------------------------------------------------------------------------



 



above, CPEX shall not be required to credit any CPEX Participant with any
accrual to the extent that a benefit attributable to such accrual is provided by
the Bentley Group.
ARTICLE V
LONG-TERM INCENTIVE AWARDS
          Section 5.1 Treatment of Outstanding Bentley Options.
               (a) Treatment of Outstanding Bentley Option held by Bentley
Employees Other than Spanish Employees.
               (i) Except with respect to Bentley Options held by Spanish
Employees (each, a “Spanish Employee Option”), each Bentley Option that is
outstanding immediately prior to the Distribution Date shall, as of the
Distribution Date, be converted into a CPEX Option and an adjusted Bentley
Option (a “Post-Distribution Bentley Option”) in accordance with the succeeding
paragraphs of this Section 5.1(a).
               (ii) The number of shares subject to the CPEX Option shall be
equal to the number of shares of CPEX Common Stock to which the option holder
would be entitled in the Distribution had the shares subject to the Bentley
Option represented outstanding shares of Bentley Common Stock as of the Record
Date, the resulting number of shares subject to the CPEX Option being rounded
down to the nearest whole share. The per share exercise price of the CPEX Option
shall be equal to the product of (1) the per share exercise price of the Bentley
Option immediately prior to the Distribution Date (the “Pre-Distribution Bently
Option Price”) multiplied by (2) a fraction, the numerator of which shall be the
Initial CPEX Stock Price and the denominator of which shall be the
Pre-Distribution Bentley Stock Price. The number of shares subject to the
Post-Distribution Bentley Option shall be equal to the number of shares subject
to the Bentley Option immediately prior to the Distribution Date. The per share
exercise price of the Post-Distribution Bentley Option shall be equal to the
product of (1) the Pre-Distribution Bentley Option Price multiplied by (2) a
fraction, the numerator of which shall be the Post-Distribution Bentley Stock
Price and the denominator of which shall be the Pre-Distribution Bentley Stock
Price.
               (iii) Prior to the Distribution Date, Bentley shall take all
actions necessary to provide that, effective as of the Distribution Date, for
purposes of the Post-Distribution Bentley Options (including in determining
exercisability and the post-termination exercise period), a CPEX Employee’s
continuous service with the CPEX Group (including applicable successors)
following the Distribution Date shall be deemed continued service with Bentley.
CPEX shall issue each CPEX Option under the CPEX Stock Plan with terms such
that, except as otherwise provided herein, the terms and conditions applicable
to the CPEX Options shall be substantially similar to the terms and conditions
applicable to the corresponding Bentley Option, including the terms and
conditions relating to vesting and the

10



--------------------------------------------------------------------------------



 



post-termination exercise period and including a provision to the effect that,
for purposes of the CPEX Options, continuous service with the Bentley Group or
CPEX Group (in each case, including applicable successors) from and after the
Distribution Date shall be deemed to constitute service with CPEX.
               (iv) Except as otherwise provided herein, the CPEX Options and
the Post-Distribution Bentley Options shall remain subject to the terms and
conditions of the underlying Bentley Option as in effect immediately prior to
the Distribution Date (taking into account changes in the identity of the
employer, including for purposes of determining whether a change in control has
occurred).
               (v) Upon the exercise of a CPEX Option, regardless of the holder
thereof, the exercise price shall be paid to (or otherwise satisfied to the
satisfaction of) CPEX in accordance with the terms of the CPEX Option, and CPEX
shall be solely responsible for the issuance of CPEX Common Stock, for ensuring
the collection of the employee portion of all applicable withholding tax on
behalf of the employing entity of such holder, and for ensuring the remittance
of such withholding taxes to the employing entity of such holder. Upon the
exercise of a Post-Distribution Bentley Option, regardless of the holder
thereof, the exercise price shall be paid to (or otherwise satisfied to the
satisfaction of) Bentley in accordance with the terms of the Post-Distribution
Bentley Option, and Bentley shall be solely responsible for the issuance of
Bentley Common Stock, for ensuring the collection of the employee portion of all
applicable withholding tax on behalf of the employing entity of such holder and
for ensuring the remittance of such withholding taxes to the employing entity of
such holder.
               (b) Treatment of Outstanding Bentley Options held by Spanish
Employees.
               (i) Each Spanish Employee Option that is outstanding immediately
prior to the Distribution Date shall, as of the Distribution Date, be converted
into an adjusted Spanish Employee Option (a “Post-Distribution Spanish Employee
Option”) in accordance with the succeeding paragraphs of this Section 5.1(b).
               (ii) The number of shares subject to the Post-Distribution
Spanish Employee Option shall be equal to the product of (1) the number of
shares subject to the Spanish Employee Option multiplied by (2) a fraction, the
numerator of which shall be the Pre-Distribution Bentley Stock Price and the
denominator of which shall be the Post-Distribution Bentley Stock Price. The per
share exercise price of the Post-Distribution Spanish Employee Option shall be
equal to the product of (1) the exercise price of the Spanish Employee Option
multiplied by (2) a fraction, the numerator of which shall be the
Post-Distribution Bentley Stock Price and the denominator of which shall be the
Pre-Distribution Bentley Stock Price.

11



--------------------------------------------------------------------------------



 



               (iii) Except as otherwise provided herein, the Post-Distribution
Spanish Employee Options shall remain subject to the terms and conditions of the
underlying Spanish Employee Option as in effect prior to the Distribution Date.
               (iv) Upon the exercise of a Post-Distribution Spanish Employee
Option, regardless of the holder thereof, the exercise shall be paid to (or
otherwise satisfied to the satisfaction of) Bentley in accordance with the terms
of the Post-Distribution Spanish Employee Option, and Bentley shall be solely
responsible for the issuance of Bentley Common Stock, for ensuring the
collection of the employee portion of all applicable withholding tax, for the
satisfaction of all tax reporting requirements in respect of such exercise, for
remitting the appropriate withholding amounts to the appropriate taxing
authorities and shall be entitled to the benefit of any tax deduction in respect
of the exercise of all such Post-Distribution Spanish Employee Options.
          Section 5.2 Treatment of Outstanding Bentley Restricted Stock Units.
               (a) Treatment of Outstanding Bentley Restricted Stock Units held
by Bentley Employees other than Spanish Employees.
               (i) Except with respect to Bentley Restricted Stock Units held by
Spanish Employees (each, a “Spanish Employee Restricted Stock Unit”) each
Bentley Restricted Stock Unit that is outstanding immediately prior to the
Distribution Date shall be converted, as of the Distribution Date, into a CPEX
Restricted Stock Unit and an adjusted Bentley Restricted Stock Unit in
accordance with the succeeding paragraphs of this Section 5.2.
               (ii) The number of CPEX Restricted Stock Units shall be equal to
the number of shares of CPEX Common Stock to which the holder of Bentley
Restricted Stock Units would be entitled in the Distribution had the Bentley
Restricted Stock Units represented actual shares of Bentley Common Stock as of
the Distribution Record Date, the resulting number of CPEX Restricted Stock
Units being rounded down to the nearest whole unit. The number of adjusted
Bentley Restricted Stock Units shall equal the number of Bentley Restricted
Stock Units. All CPEX Restricted Stock Units and adjusted Bentley Restricted
Stock Units shall become vested upon the date the Bentley Restricted Stock Units
would have otherwise vested in accordance with the existing vesting schedule.
               (iii) Prior to the Distribution Date, Bentley shall take all
actions necessary to provide that, effective as of the Distribution Date, for
purposes of continued vesting of the adjusted Bentley Restricted Stock Units, a
CPEX Employee’s continuous service with the CPEX Group following the
Distribution Date shall be deemed continued service with Bentley. Except as
otherwise provided herein, the terms and conditions applicable to the CPEX
Restricted Stock Units shall be substantially similar to the terms and
conditions applicable to the corresponding Bentley Restricted Stock Unit (taking
into account changes in the

12



--------------------------------------------------------------------------------



 



identity of the employer, including for purposes of determining whether a change
in control has occurred), including a provision to the effect that, for purposes
of the CPEX Restricted Stock Units, continuous service of a Bentley Employee or
CPEX Employee with any member of the Bentley Group or CPEX Group shall be deemed
to constitute service with CPEX; provided, that, nothing in this Section 5.2(a)
shall require the payment or crediting of dividends to holders of Bentley Common
Stock or CPEX Common Stock.
               (iv) Upon the vesting of the Bentley Restricted Stock Units that
are settled in shares of Bentley Common Stock, Bentley shall be solely
responsible for the settlement of all Bentley Restricted Stock Units, regardless
of the holder thereof, and for ensuring the satisfaction of the employee portion
of all applicable tax withholding requirements on behalf of the employing entity
of such holder and for ensuring the remittance of such withholding taxes to the
employing entity of such holder. Upon the vesting of the CPEX Restricted Stock
Units that are settled in shares of CPEX Common Stock, CPEX shall be solely
responsible for the settlement of all CPEX Restricted Stock Units, regardless of
the holder thereof, and for ensuring the satisfaction of the employee portion of
all applicable tax withholding requirements on behalf of the employing entity of
such holder and for ensuring the remittance of such withholding taxes to the
employing entity of such holder.
               (b) Treatment of Outstanding Bentley Restricted Stock Units held
by Spanish Employees.
               (i) Each Spanish Restricted Stock Unit that is outstanding
immediately prior to the Distribution Date shall, as of the Distribution Date,
be converted into an adjusted Spanish Employee Restricted Stock Unit (a
“Post-Distribution Spanish Employee Restricted Stock Unit”) in accordance with
the succeeding paragraphs of this Section 5.2(b)
               (ii) The number of Post-Distribution Spanish Employee Restricted
Stock Units shall be equal to the product of (1) the number of Spanish Employee
Restricted Stock Units multiplied by (2) a fraction, the numerator of which
shall be the Pre-Distribution Bentley Stock Price and the denominator of which
shall be Post-Distribution Bentley Stock Price. All Post-Distribution Spanish
Employee Restricted Stock Units shall become vested upon the date the Spanish
Employee Restricted Stock Units would have otherwise vested in accordance with
the existing vesting schedule.
               (iii) Upon the vesting of the Post-Distribution Spanish Employee
Restricted Stock Units, whether settled in cash or in shares of Bentley Common
Stock, Bentley shall be solely responsible for the settlement of the unit
(including any attributable dividend equivalents) and for ensuring the
satisfaction of all tax reporting and withholding requirements in respect of
such settlement, for ensuring the remittance of such withholding taxes and shall
be entitled to the

13



--------------------------------------------------------------------------------



 



benefit of any tax deduction in respect of the settlement of all such
Post-Distribution Spanish Employee Restricted Stock Units.
          Section 5.3 Cooperation and Special Award Terms. Each of the Parties
shall establish an appropriate administration system in order to handle in an
orderly manner exercises of Bentley Options, CPEX Options and Post-Distribution
Spanish Employee Options and the settlement of Bentley Stock Units, CPEX
Restricted Stock Units and Post-Distribution Spanish Employee Restricted Stock
Units. Each of the Parties will work together to unify and consolidate all
indicative data and payroll and employment information on regular timetables and
make certain that each applicable entity’s data and records in respect of such
awards are correct and updated on a timely basis. The foregoing shall include
employment status and information required for tax withholding/remittance,
compliance with trading windows and compliance with the requirements of the
Exchange Act and other applicable Laws. Each of the parties shall honor the
terms of any agreement entered into before the Distribution Date with any
employee of another party insofar as such agreement provides for accelerated
vesting or the extension of the term of any Bentley Options, CPEX Options,
Post-Distribution Spanish Employee Options, Bentley Restricted Stock Units, CPEX
Restricted Stock Units or Post-Distribution Spanish Employee Restricted Stock
Units.
          Section 5.4 SEC Registration. The Parties mutually agree to use
reasonable best efforts to maintain effective registration statements with the
SEC with respect to the long-term incentive awards described in this Article V,
to the extent any such registration statement is required by applicable Law.
          Section 5.5 Savings Clause. The Parties hereby acknowledge that the
provisions of this Article V are intended to achieve certain tax, legal and
accounting objectives as set forth in the Separation Agreement and, in the event
such objectives are not achieved, the Parties agree to negotiate in good faith
regarding such other actions that may be necessary or appropriate to achieve
such objectives.
ARTICLE VI
ADDITIONAL COMPENSATION MATTERS
          Section 6.1 Workers’ Compensation Liabilities. Except as provided in
Section 4.1(e)(i), all workers’ compensation Liabilities relating to, arising
out of, or resulting from any claim that results from an accident, incident or
event occurring, or from an occupational disease which becomes manifest, at,
before or after the Distribution Date by (i) any Bentley Employee or Former
Bentley Employee shall be retained by Bentley, and (ii) by a CPEX Employee or
Former CPEX Employee shall be assumed by CPEX.
          Section 6.2 Sections 162(m)/409A. Notwithstanding anything in this
Agreement to the contrary (including the treatment of outstanding long-term
incentive awards and annual incentive awards as described herein), the Parties
agree to negotiate in good faith regarding the need for any treatment different
from that otherwise provided herein to ensure that (i) a federal income Tax
deduction for the payment of such long-term incentive award, annual incentive
award or other compensation is not limited by reason of Section 162(m) of the
Code, and (ii) the

14



--------------------------------------------------------------------------------



 



treatment of such long-term incentive award, annual incentive award or other
compensation does not cause the imposition of a tax under Section 409A of the
Code.
          Section 6.3 Director Programs.
               (a) Director Fees. Bentley shall retain responsibility for the
payment of any fees payable in respect of service on the Bentley Board of
Directors that are payable but not yet paid as of the Distribution Date, and
CPEX shall not have any responsibility for any such payments (to an individual
who is a member of the CPEX Board of Directors as of the Distribution Date or
otherwise).
          Section 6.4 Certain Payroll, Bonus and Supplemental Plan Matters.
               (a) Payroll of Transferring Employees. In the case of an
individual who transfers employment at the Distribution Date from Bentley to
CPEX, CPEX shall be responsible for paying the entire payroll amount due to such
individual for the first payroll cycle ending after the Distribution Date and
for satisfying all applicable tax reporting and withholding requirements in
respect of such payment; provided, that, Bentley shall reimburse CPEX for the
gross amount of the payroll payment (i.e., including any applicable deductions)
and for all tax withholdings remitted in respect of such portion of the payroll
period ending before the Distribution Date. Bentley shall be entitled to the
benefit of any tax deduction in respect of its payment for the portion of the
payroll period ending before the Distribution Date.
ARTICLE VII
INDEMNIFICATION
          Section 7.1 General Indemnification. Any claim for indemnification
under this Agreement shall be governed by, and be subject to, the provisions of
Article V of the Separation Agreement, which provisions are hereby incorporated
by reference into this Agreement and any references to “Agreement” in such
Article V as incorporated herein shall be deemed to be references to this
Agreement.
ARTICLE VIII
GENERAL AND ADMINISTRATIVE
          Section 8.1 Sharing Of Information. Bentley and CPEX (acting directly
or through their respective Affiliates) shall provide to each other and their
respective agents and vendors all Information as the other may reasonably
request to enable the requesting Party to administer efficiently and accurately
each of its Benefit Plans, to timely and accurately comply with and report under
Section 14 of the Exchange Act, and to determine the scope of, as well as
fulfill, its obligations under this Agreement. Such information shall, to the
extent reasonably practicable, be provided in the format and at the times and
places requested, but in no event shall the Party providing such information be
obligated to incur any out-of-pocket expenses not reimbursed by the Party making
such request or make such information available outside of its

15



--------------------------------------------------------------------------------



 



normal business hours and premises. Any information shared or exchanged pursuant
to this Agreement shall be subject to the confidentiality requirements set forth
in the Separation Agreement. The Parties also hereby agree to enter into any
business associate agreements that may be required for the sharing of any
Information pursuant to this Agreement to comply with the requirements of HIPAA.
          Section 8.2 Reasonable Efforts/Cooperation. Each of the Parties hereto
will use its reasonable best efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations to consummate the transactions
contemplated by this Agreement, including adopting plans or plan amendments.
Each of the Parties hereto shall cooperate fully on any issue relating to the
transactions contemplated by this Agreement for which the other Party seeks a
determination letter or private letter ruling from the Internal Revenue Service,
an advisory opinion from the Department of Labor or any other filing, Consent or
Governmental Approval.
          Section 8.3 Employer Rights. Nothing in this Agreement shall prohibit
any Party or any of their respective Affiliates from amending, modifying or
terminating any of their respective Benefit Plans at any time within their sole
discretion.
          Section 8.4 Effect on Employment. Except as expressly provided in this
Agreement, the occurrence of the Distribution alone shall not cause any employee
to be deemed to have incurred a termination of employment which entitles such
individual to the commencement of benefits under any of the Bentley Benefit
Plans. Furthermore, nothing in this Agreement is intended to confer upon any
employee or former employee of Bentley, CPEX or any of their respective
Affiliates any right to continued employment, or any recall or similar rights to
an individual on layoff or any type of approved leave.
          Section 8.5 Consent Of Third Parties. If any provision of this
Agreement is dependent on the consent of any Third Party and such consent is
withheld, the Parties hereto shall use their reasonable best efforts to
implement the applicable provisions of this Agreement to the fullest extent
practicable. If any provision of this Agreement cannot be implemented due to the
failure of such Third Party to consent, the Parties hereto shall negotiate in
good faith to implement the provision (as applicable) in a mutually satisfactory
manner.
          Section 8.6 Access To Employees. Following the Distribution Date,
Bentley and CPEX shall, or shall cause each of their respective Affiliates to,
make available to each other those of their employees who may reasonably be
needed in order to defend or prosecute any legal or administrative action (other
than a legal action between or among any of the Parties) to which any employee,
director or Benefit Plan of the Bentley Group or CPEX Group is a party and which
relates to their respective Benefit Plans prior to the Distribution Date. The
Party to whom an employee is made available in accordance with this Section 8.6
shall pay or reimburse the other Party for all reasonable expenses which may be
incurred by such employee in connection therewith, including all reasonable
travel, lodging, and meal expenses, but excluding any amount for such employee’s
time spent in connection herewith.
          Section 8.7 Beneficiary Designation/Release Of Information/Right To
Reimbursement. To the extent permitted by applicable Law and except as otherwise
provided

16



--------------------------------------------------------------------------------



 



for in this Agreement, all beneficiary designations, authorizations for the
release of Information and rights to reimbursement made by or relating to CPEX
Participants under Bentley Benefit Plans shall be transferred to and be in full
force and effect under the corresponding CPEX Benefit Plans and Bentley Benefit
Plans until such beneficiary designations, authorizations or rights are replaced
or revoked by, or no longer apply, to the relevant CPEX Participant.
ARTICLE IX
MISCELLANEOUS
          Section 9.1 Effect If Certain Events Do Not Occur. Notwithstanding
anything in this Agreement to the contrary, if the Separation Agreement is
terminated prior to the Distribution Date, then all actions and events that are,
under this Agreement, to be taken or occur effective prior to, as of or
following the Effective Time, or otherwise in connection with the Separation,
shall not be taken or occur except to the extent specifically agreed to in
writing by Bentley on the one hand and CPEX on the other hand and no Party shall
have any Liability or further obligation to any other Party under this
Agreement.
          Section 9.2 Relationship Of Parties. Nothing in this Agreement shall
be deemed or construed by the Parties or any Third Party as creating the
relationship of principal and agent, partnership or joint venture between or
among the Parties, it being understood and agreed that no provision contained
herein, and no act of the Parties, shall be deemed to create any relationship
between or among the Parties other than the relationship set forth herein.
          Section 9.3 Subsidiaries. Each of the Parties shall cause to be
performed all actions, agreements and obligations set forth herein to be
performed by any Subsidiary or Affiliate of such Party or by any entity that
becomes a Subsidiary or Affiliate of such Party on and after the Distribution
Date. The Parties acknowledge that certain actions, agreements and obligations
that certain of their Affiliates and Subsidiaries may be required to perform in
connection with the performance of the Parties obligations under this Agreement
may require Governmental Approval under applicable Law, and therefore agree that
performance of such actions, agreements and obligations is subject to the
receipt of all such necessary Governmental Approvals, which approvals each Party
shall, and shall cause the members of its respective Group to, use its
reasonable best efforts to obtain.
          Section 9.4 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed to
be duly given when (a) delivered in person or (b) deposited in the United States
mail or private express mail, postage prepaid, addressed as follows:
To Bentley:
Bentley Pharmaceuticals, Inc.
Bentley Park, 2 Holland Way
Exeter, NH 03833

17



--------------------------------------------------------------------------------



 



Attn: President
Facsimile: 603-658-6101
To CPEX:
CPEX Pharmaceuticals, Inc.
Bentley Park, 2 Holland Way
Exeter, NH 03833
Attn: President
Facsimile: 603-658-6101
          Either Party may, by notice to the other Party, change the address to
which such notices are to be given.
          Section 9.5 Entire Agreement. This Agreement, the Separation
Agreement, and each other Ancillary Agreement, including the Exhibits and
Schedules thereto contain the entire agreement between the Parties with respect
to the subject matter hereof and shall supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties other than those set forth or referred to
herein or therein. In the event of any conflict between the terms and conditions
of this Agreement and the terms and conditions of the Separation Agreement, the
terms and conditions of the Separation Agreement (including amendments thereto)
shall control.
          Section 9.6 Waivers. The failure of any Party to require strict
performance by the other Party of any provision in this Agreement will not waive
or diminish that Party’s right to demand strict performance thereafter of that
or any other provision hereof.
          Section 9.7 Amendments. Subject to the terms of Section 9.8 of this
Agreement, this Agreement may not be modified or amended except by an agreement
in writing signed by each of the Parties.
          Section 9.8 Termination. This Agreement (including Article VII
(Indemnification) hereof) may be terminated and the Distribution may be amended,
modified or abandoned at any time prior to the Distribution Date by and in the
sole discretion of Bentley without the approval of CPEX or the stockholders of
Bentley and it shall be deemed terminated if and when the Separation Agreement
is terminated. In the event of such termination, no Party shall have any
Liability of any kind to any other Party or any other Person. After the
Distribution Date, this Agreement may not be terminated except by an agreement
in writing signed by Bentley and CPEX. Notwithstanding the foregoing, this
Agreement may be terminated or amended as among any Parties that remain
Affiliates, so long as such amendment does not adversely affect any Party that
is no longer an Affiliate, in which case, only with the consent of such Party.
          Section 9.9 Governing Law. This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of Delaware,
irrespective of the choice of laws principles of the State of Delaware as to all
matters, including matters of validity, construction, effect, enforceability,
performance and remedies. Except as provided in Article IX

18



--------------------------------------------------------------------------------



 



of the Separation Agreement, the Parties hereto irrevocably accept generally and
unconditionally the exclusive jurisdiction and venue of the United States
District Court for the District of Delaware.
          Section 9.10 Dispute Resolution. Any controversy, dispute or claim
arising out of, in connection with, or in relation to the interpretation,
performance, nonperformance, validity, termination or breach of this Agreement
or otherwise arising out of, or in any way related to this Agreement or the
transactions contemplated hereby, including any claim based on contract, tort,
statute or constitution (but excluding any controversy, dispute or claim arising
out of any Contract relating to the use or lease of real property if any Third
Party is a necessary party to such controversy, dispute or claim), shall be
governed by, and be subject to, the provisions of Article IX of the Separation
Agreement, which provisions (and related defined terms) are hereby incorporated
by reference into this Agreement and any references to “Agreement” in such
Article IX as incorporated herein shall be deemed to be references to this
Agreement; provided, however, any references to “Agreement” in such Article IX
as incorporated herein shall be deemed to be references to this Agreement as
defined in this Agreement.
          Section 9.11 Consent to Jurisdiction. Subject to the provisions of
Article IX of the Separation Agreement, each of the Parties irrevocably submits
to the exclusive jurisdiction of the United States District Court for the
District of Delaware (the “Delaware Court”), for the purposes of any suit,
action or other proceeding to compel arbitration or for provisional relief in
aid of arbitration in accordance with Article IX of the Separation Agreement or
for provisional relief to prevent irreparable harm, and to the non-exclusive
jurisdiction of the Delaware Court for the enforcement of any award issued
thereunder. Each of the Parties further agrees that service of any process,
summons, notice or document by United States registered mail or receipted
courier service to such Party’s respective address set forth in Section 9.4 of
this Agreement shall be effective service of process for any action, suit or
proceeding in the Delaware Court with respect to any matters to which it has
submitted to jurisdiction in this Section 9.11. Each of the Parties irrevocably
and unconditionally waives any objection to the laying of venue of any such
action, suit or proceeding in the Delaware Court, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum.
          Section 9.12 Titles and Headings. Titles and headings to Sections and
Articles herein are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.
          Section 9.13 Counterparts. This Agreement may be executed in more than
one counterparts, each of which shall be considered one and the same agreement,
and shall become effective when each counterpart has been signed by each of the
Parties and delivered to the other Parties. Execution of this Agreement or any
other documents pursuant to this Agreement by facsimile or other electronic copy
of a signature shall be deemed to be, and shall have the same effect as,
executed by an original signature.
          Section 9.14 Assignment. Except as otherwise expressly provided for in
this Agreement, this Agreement and rights hereunder shall be binding upon, inure
to the benefit of and be enforceable by (and against) the Parties and their
respective successors and permitted

19



--------------------------------------------------------------------------------



 



transferees and assigns. Notwithstanding the foregoing, this Agreement shall not
be assignable, in whole or in part, by any Party without the prior written
consent of the other Party, and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be null and void;
provided, that (i) a Party may assign this Agreement in connection with a merger
transaction in which such Party is not the surviving entity or the sale by such
Party of all or substantially all of its Assets, and upon the effectiveness of
such assignment the assigning Party shall be released from all of its
obligations under this Agreement if the surviving entity of such merger or the
transferee of such Assets shall agree in writing, in form and substance
reasonably satisfactory to the other Party, to be bound by all terms of this
Agreement as if named as a “Party” hereto.
          Section 9.15 Severability. If any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to Persons or circumstances or in jurisdictions other than those as to
which it has been held invalid or unenforceable, shall remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby or
thereby, as the case may be, is not affected in any manner adverse to any Party.
Upon such determination, the Parties shall negotiate in good faith in an effort
to agree upon such a suitable and equitable provision to affect the original
intent of the Parties.
          Section 9.16 Successors and Assigns. The provisions of this Agreement
and the obligations and rights hereunder shall be binding upon, inure to the
benefit of and be enforceable by (and against) the Parties and their respective
successors and permitted transferees and assigns.
          Section 9.17 Specific Performance. The Parties agree that irreparable
damage would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to (i) an injunction or injunctions to
enforce specifically the terms and provisions hereof in any arbitration in
accordance with Section 9.10 of this Agreement, (ii) provisional or temporary
injunctive relief in accordance therewith in any Delaware Court, and
(iii) enforcement of any such award of an arbitral tribunal or a Delaware Court
in any court of the United States, or any other any court or tribunal sitting in
any state of the United States or in any foreign country that has jurisdiction,
this being in addition to any other remedy or relief to which they may be
entitled.
          Section 9.18 Waiver of Jury Trial. SUBJECT TO SECTIONS 9.9, 9.10 AND
9.11 OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY COURT PROCEEDING CONTEMPLATED BY SECTION 9.11 OF THIS AGREEMENT.
EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY

20



--------------------------------------------------------------------------------



 



THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.18.
          Section 9.19 Force Majeure. No Party (or any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as and
to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure. A Party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such event: (a) notify the
other Party of the nature and extent of any such Force Majeure condition and
(b) use due diligence to remove any such causes and resume performance under
this Agreement as soon as reasonably practicable.
          Section 9.20 Authorization. Each of the Parties hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any material
agreement, instrument or order binding on such Party.
          Section 9.21 No Third-Party Beneficiaries. The provisions of this
Agreement are solely for the benefit of the Parties and are not intended to
confer upon any Person except the Parties any rights or remedies hereunder.
There are no Third Party beneficiaries of this Agreement and this Agreement
shall not provide any Third Party with any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.
          Section 9.22 Construction. The Parties have participated jointly in
the negotiation and drafting of this Agreement. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
[Remainder of this page intentionally left blank.]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the day and year first above written.

            BENTLEY PHARMACEUTICALS, INC.
      By:   /s/ James R. Murphy      Name: James R. Murphy      Title: Chief
Executive Officer     

            CPEX PHARMACEUTICALS, INC.
      By:   /s/ John A. Sedor      Name: John A. Sedor      Title: President and
Chief Executive Officer     

 